Citation Nr: 0032954	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1984 to 
November 1988.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran testified before the 
undersigned at a hearing held at the RO in November 2000.
 

REMAND

The record reflects that the RO denied the veteran's claims 
for service connection for cervical spine and right shoulder 
disabilities on the basis that the claims are not well 
grounded.  During the pendency of the appellant's appeal but 
after the claims were most recently considered by the RO, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) became effective.  This 
liberalizing law is applicable to the appellant's claims.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant. 

Service medical records show treatment for complaints of 
cervical spine pain; following physical examination 
disclosing the presence of lower paracervical spasm the 
veteran was diagnosed with myofascial pain.  Service medical 
records are negative for any complaint, finding or diagnosis 
of right shoulder disability.  The veteran was afforded a VA 
examination in September 1997, at which time the examiner 
concluded that the veteran exhibited no objective evidence of 
organic pathology associated with her cervical spine and 
right shoulder complaints.  The Board notes, however, that 
there is no indication that the examiner reviewed the 
veteran's claims file in connection with the evaluation.  In 
addition, the Board notes that Magnetic Resonance Imaging 
studies of the right shoulder in May 1997 disclosed findings 
suggestive of bursitis, and that in a September 1997 
statement, Donald Perry, M.D., indicated that he was treating 
the veteran for right shoulder bursitis and for cervical 
pain.  Under the circumstances, the Board is of the opinion 
that another VA examination of the veteran would be helpful 
in the adjudication of the instant appeal. 
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any cervical spine and right 
shoulder disabilities.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  If cervical 
spine or right shoulder disability 
is found, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the cervical spine 
and/or right shoulder disability is 
etiologically related to service.  
The rationale for all opinions 
expressed should be provided.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the issues on 
appeal. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and her 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


